Opinión disidente del
Juez Presidente Señor Negrón Fer-nández
San Juan, Puerto Rico, a 14 de julio de 1967
Paso a exponer brevemente los fundamentos de mi disenso.
La demanda del jinete Eddie Belmonte en este caso— cuyas alegaciones de hecho debemos tomar como ciertas a los fines de la moción de desestimación de la parte deman-dada — fue desestimada mediante providencia titulada Sen-tencia que lee así:
“Examinada la demanda de la forma más favorable al de-mandante, vistas las disposiciones del Artículo 9 de la Ley Hípica de Puerto Rico, Ley Número 149 de 22 de julio de 1960, se declara con lugar la moción de desestimación toda vez que el demandante no ha agotado el remedio administrativo. Además, no habiendo el demandante recurrido ante este Tribunal mediante el recurso de certiorari que provee dicho Artículo 9, la adjudica-ción que hizo el jurado hípico o el Administrador Hípico en su caso, constituye cosa juzgada.”
Sin embargo, la transcripción de las notas taquigráficas conteniendo la argumentación de las partes sobre la moción *265de desestimación, indica que el tribunal a quo, en corte abierta, declaró con lugar dicha moción diciendo lo siguiente: “El Tribunal declara con lugar la moción de desestimación por cualquiera de los dos primeros fundamentos expuestos en la misma”.
Los dos primeros fundamentos aducidos en la referida moción de desestimación fueron los siguientes:
“1. La demanda n.o expone una reclamación que justifique la concesión de un remedio.” y
“2. Habiéndose cumplido el castigo impuesto al demandante la reclamación es académica.”
Un tercer fundamento, al que no hizo referencia el tribunal al declarar con lugar la moción de desestimación en corte abierta fue: “El demandante no ha agotado el remedio administrativo.”
Estimo errónea la resolución o sentencia del tribunal de instancia declarando con lugar la moción de desestimación por cualquier de los fundamentos expuestos, tanto en corte abierta como en su resolución o sentencia arriba transcrita. En igual forma considero errónea la decisión de este Tribunal al efecto de que “no se agotó cumplidamente el remedio administrativo disponible” refiriéndose a que Belmonte no solicitó oportunamente la reconsideración de la Junta Hípica declarándose sin jurisdicción para conocer de una apelación interpuesta por Belmonte del castigo de 10 días de suspen-sión impuéstole por el Administrado Hípico; y a que no acudiera al Tribunal Superior mediante petición de certiorari contra la resolución de la Junta Hípica dentro del término de 15 días de haberse notificado la referida resolución.
Belmonte no tenía derecho a apelar ante la Junta Hípica del castigo de 10 días de suspensión impuéstole por el Admi-nistrador Hípico, ya que esa apelación solamente la autoriza la Ley Hípica, Art. 8 (15 L.P.R.A. see. 188), cuando las suspensiones fueren por un término de un mes o más. El propio Tribunal en su opinión acepta que la Junta Hípica *266actuó correctamente al declararse sin jurisdicción por tal motivo. Por lo tanto Belmonte no tenía asequible el remedio administrativo de apelación para ante la Junta Hípica, ni tenía que agotar la exigencia del trámite administrativo de presentar moción de reconsideración alguna, ni tenía tam-poco asequible el remedio de certiorari provisto por el Art. 9 de la Ley, 15 L.P.R.A. see. 189, para revisar una resolución final de la Junta Hípica en cuanto a errores de derecho. No habiendo sido su castigo uno de suspensión de 30 días o más, la Junta Hípica no tenía autoridad o jurisdicción para con-cederle remedio alguno, y por consiguiente, Belmonte no tenía que agotar remedio administrativo alguno en busca de un remedio que no estaba a su disposición. Por lo tanto el fundamento de que Belmonte no agotó el remedio administra-tivo de pedir la reconsideración de la resolución de la Junta Hípica, o de que dejó de presentar la petición de certiorari ante el Tribunal Superior dentro del término que marca la ley, no son fundamentos válidos en derecho para desestimar su demanda.
Tampoco lo sería el de que la acción judicial de Belmonte era académica por haberse cumplido el castigo impuesto. De los hechos alegados en la demanda surge que la resolución del Administrador Hípico imponiéndole un castigo de 10 días contados desde el 13 de mayo de 1964 le fue notificada el mismo día en que vencía el castigo. No veo como pudiera invocarse contra Belmonte ese fundamento, cuando el su-puesto cumplimiento del mismo no surge de un hecho volun-tario del castigado, sino que surge como consecuencia de la propia acción del Administrador Hípico fijando la extensión del castigo hasta el propio día en que éste expiraba desde que se le hizo efectivo el 13 de mayo.(1) Belmonte no tenía *267remedio estatutario de revisión ni contra la resolución de la Junta Hípica ni contra la actuación del Administrador impo-niéndole un castigo de 10 días de suspensión. Por lo tanto, no por vía de revisión estatutaria, sino por vía de impugna-ción a actuaciones que consideraba arbitrarias, procedía que el tribunal a quo conociera de la acción judicial interpuesta por Belmonte, pues, independientemente de la facultad con-ferida al Jurado o al Administrador Hípico para imponer suspensiones mepores de un mes sin revisión estatutaria, la cuestión fundamental que surge de las alegaciones de su demanda gira alrededor de si las frases atribuidas a Bel-monte respecto al jurado, en las carreras del 10 de mayo, constituían una violación a los incisos 20 y 21 del Art. 1001 del Reglamento Hípico, o sea, “Conducirse o dirigirse en forma grosera o soéz o faltarle el respeto a cualquier fun-cionario de la Administración.”, inciso 20 y “Hacer mani-festaciones falsas o detrimentales al deporte hípico así como a las personas relacionadas con el mismo.”, inciso 21; o si las manifestaciones atribuidas a Belmonte no constituían tal violación, lo que admite este Tribunal en su opinión, escolio 8, al decir “somos los primeros en admitir que las frases atri-buidas al recurrente en forma alguna son detrimentales al deporte y que constituyeron más bien la expresión de una reacción espontánea de éste ante actuaciones del jurado de las cuales disentía”.
Fácil es advertir que si las manifestaciones atribuidas a Belmonte no constituían una violación a los incisos 20 y 21 ya citados, las mismas no podían dar margen a un cas-*268tigo, y que en tales condiciones, pudiendo estar envuelto en la investigación que se proponía hacer el jurado de tales manifestaciones (en fecha posterior al día 10 en que se cele-braron las carreras) el derecho de libre expresión de Bel-monte, no era inusitado que éste solicitara audiencia al ju-rado el día 17, asistido de su abogado (lo cual le fue negado), pues aparte de la importancia del derecho de Belmonte que podía resultar lesionado, no se trataba de una investigación del jurado en ,el momento mismo de estarse celebrando las carreras, que por su naturaleza y razones prácticas, debe ser breve, sino de una investigación no relacionada directa-mente con el desarrollo de las carreras en sí y que no habría de interrumpir el desarrollo de las mismas.
El riesgo de que se cierren las puertas de los tribunales al examen de actuaciones de funcionarios administrativos, que tienen su origen en conceptos del derecho de expresión que pueden estar equivocados, no queda salvado por el expe-diente de que a Belmonte se le castigó por no comparecer ante el jurado en la investigación que éste se proponía hacer de sus manifestaciones, y no por éstas. Debe examinarse, a mi juicio, si bajo las circunstancias de este caso hubo una incomparecencia injustificada de Belmonte ante el jurado y si el castigo impuéstolé por el Administrador Hípico fue en realidad por un acto de “abierta indisciplina”, o si se trata de una actuación razonable del jinete para la protección de sus derechos, que no justifiquen el castigo finalmente im-puéstole por el Administrador. Ello sólo podría determinarse oyendo la prueba que ofreció producir Belmonte ante el tribunal a quo para sostener sus alegaciones. Sin prejuzgar una decisión en los méritos, estimo que Belmonte tiene derecho a su día en corte.
—O—

 Según los hechos alegados en la demanda fue durante las carreras celebradas el día 10 de mayo de ese año que ocurrió el incidente original (véase escolio 1 de la opinión del Tribunal), en cuya fecha formalizó Belmonte una reclamación de foul ante los señores del jurado quienes la *267desestimaron y declararon oficial la llegada, luego de lo cual, al dirigirse a la caseta de los jinetes, Belmonte tuvo un altercado con el jinete que, según él, lo había obstaculizado, como consecuencia de lo cual le fue impuesto a Belmonte un castigo de 3 días de suspensión.
He de suponer que Belmonte cumplió, el castigo de 3 días de sus-pensión que le fuera impuesto por el altercado de referencia, y que por ello la suspensión subsiguiente de 10 días se la impuso el Administrador Hípico a partir del día 13 de mayo, esto es, luego de cumplida la primera suspensión de 3 días.